Citation Nr: 0817946	
Decision Date: 06/02/08    Archive Date: 06/12/08	

DOCKET NO.  04-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1979 to 
September 1984.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is shown to have been first diagnosed for 
hepatitis C in or around 2000 and a preponderance of the 
competent and objective evidence on file is against a finding 
that he incurred hepatitis C as a result of any incident, 
injury, disease or exposure of active military service many 
years earlier.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in January 2003, 
prior to the issuance of the rating decision now on appeal.  
This notice informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Additionally, this notice specifically informed him of the 
types of risk factors for hepatitis C infection.  The veteran 
was subsequently provided follow-on VCAA notifications during 
the pendency of the appeal in July 2003 and March 2007.  All 
known available evidence has been collected for review, 
including the service medical records and extensive records 
of the veteran's treatment with VA.  Also collected were 
fairly extensive records associated with the veteran's Social 
Security disability claim.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board considered referring this case for a VA examination 
to include a review of the claims folder with a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
However, considering that there is simply no evidence of 
hepatitis C, signs or symptoms consistent with any hepatitis, 
or any objective evidence establishing risk factors for 
hepatitis infection at any time during service, there is no 
duty to obtain such opinion, and such opinion would 
necessarily have to require speculation.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after 
discharged is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Analysis:  The veteran filed his claim for service connection 
for hepatitis C in November 2002, some 18 years after he was 
separated from military service.  In written statements and 
testimony before the undersigned, the veteran has argued his 
belief that he incurred hepatitis as a result of unprotected 
sex during service overseas, or because he received 
immunizations during military service by use of an air 
injector gun.  He has also argued that when blood serology 
studies were performed to evaluate his hepatitis C, medical 
personnel interpreted these studies and were able to tell him 
that he had in fact actually first been infected with 
hepatitis C years earlier during service.  

The service medical records do not contain any complaints, 
findings, treatment or diagnosis for hepatitis, or any signs 
and symptoms consistent with an initial hepatitis infection.  
The physical examination for separation from service in 
August 1984 noted no abnormalities consistent with hepatitis, 
and noted that the endocrine system was normal.  These 
records also do not in any way confirm that the veteran 
received military immunizations through use of an air 
injector gun.  

The extensive medical records on file show the veteran being 
routinely treated and evaluated for hepatitis C commencing in 
or around October 2000.  Testing has never revealed that the 
veteran's hepatitis has progressed to a point resulting in 
cirrhosis of the liver.  A careful review of the record fails 
to reveal any objective medical evidence corroborating the 
veteran's account that blood and other hepatic serology 
testing resulted in an opinion by a competent medical 
professional indicating when the veteran's initial hepatitis 
infection took place, either during service or at any other 
time.  These records do indicate that the veteran has 
routinely informed VA medical personnel that he initially 
became infected during service, but there is a complete 
absence of any competent clinical evidence or opinion which 
in any way shows or suggests that medical personnel ever 
analyzed hepatitis testing serologies producing an opinion as 
to when the veteran was initially infected.  

The extensive clinical record on file also objectively and 
clearly documents that the veteran has a long history of 
substance abuse, and indeed alcohol, opiate and marijuana use 
is documented in the service medical records.  However, 
although there is a lengthy history of drug use including 
intranasal cocaine and other oral or smoked substances, there 
is an absence of any clear evidence of intravenous drug abuse 
anywhere on file.  

In January 2001, the veteran informed VA healthcare providers 
that he began using alcohol at age 10, with regular use at 
age 15, and that he began using cocaine at age 19.  The next 
sentence in this record states that the veteran "denies h/o 
(history of) drug use."  There is also multiple documentation 
in the claims folder suggesting that the veteran overdosed on 
methadone in early 2003.  The records reveal that the veteran 
was involved in a significant motor vehicle accident in 1998, 
entirely unrelated to service, and subsequently underwent 
multiple cervical spine and shoulder surgeries.  Thereafter, 
there is significant evidence that he became habituated to 
pain medications.  The record further shows that the veteran 
was later admitted by VA to Interferon and Rebetron treatment 
and other very specific drug treatment for his hepatitis C, 
but this treatment had to be terminated because of the 
veteran's dependence and misuse of pain and other 
medications, and interaction of the drugs resulted in 
systemic and psychiatric problems.  In January 2005, a VA 
treatment record noted that the veteran was previously 
positive on urine drug screen for multiple substances, and 
was discharged from the VA treatment regimen as a result. 

A clear preponderance of the evidence on file is against the 
finding that the veteran's hepatitis C, first diagnosed many 
years after he was separated from service, is related to any 
incident, injury or disease of active military service.  
There was no diagnosis or finding of hepatitis or liver 
disease or any signs and symptoms consistent with an initial 
hepatitis infection at any time during service.  There is 
similarly no evidence to show that the veteran ever underwent 
transfusion of blood, organ transplant, hemodialysis, 
tattoos, or body piercing while on active military duty.  The 
veteran served during peacetime as a supply specialist, and 
there is no evidence that he served in combat or was 
otherwise involved in military duties which exposed him to 
the blood of fellow servicemen or others.  The service 
medical records do not corroborate that the veteran received 
immunizations by air gun injection, although this is 
possible.  

There is not objective evidence that the veteran had 
unprotected sex during service, and the Board finds that the 
veteran's allegations in this regard are not consistent or 
very credible.  In December 2003, the veteran wrote that he 
"had unsafe sex in Japan and the Philippines on numerous of 
occasion (sic)."  In sworn testimony before the undersigned 
in February 2008, the veteran stated that while deployed 
overseas "...I have (sic) sexual contact, once."  

There are a variety of other bases in the objective evidence 
on file which draw the veteran's credibility into question.  
Without going into significant detail in this regard, the 
Board would point to the June 2000 report of mental status 
examination conducted in conjunction with the veteran's 
application for Social Security benefits, and that report of 
examination, conducted by two trained clinicians, calls the 
veteran's credibility into question.  That report also 
includes the veteran's report of using crack cocaine, acid, 
opium, and marijuana.  A January 2002 VA outpatient treatment 
record includes a notation regarding the veteran's misuse of 
prescribed medication.  It reflected a long discussion on the 
veteran's past behavior with notations that the veteran 
reported that someone had thrown his medications away, then 
later reported that someone had broken into his car and 
stolen his medications, then later reported that after an 
automobile accident, he reported that his car had been towed 
with his medications inside and he did not know where his car 
was located.  A later entry noted the veteran reported that 
his specific medication and syringes for treatment for 
hepatitis had been confiscated in an airport or airplane 
security check.  It was also noted that he had intentionally 
taken more of his Interferon than prescribed.  It was finally 
documented that after multiple reports of lost or stolen 
medication, VA would no longer provide the veteran with 
medication in excess of exact amounts prescribed.  

The Board also finds the veteran's allegations of having been 
told by VA clinicians that they were able to estimate from 
hepatitis blood serologies that he initially manifested 
hepatitis C many years earlier during service entirely 
lacking in credibility.  There is certainly no such 
documentation on file, and the Board is certainly not aware 
of any accepted medical testing or procedure whereby 
competent clinicians are able to determine when an initial 
hepatitis infection took place through analyzing hepatitis 
blood serologies.  

The veteran had active military service from 1979 to 1984.  
There is a history of polysubstance and alcohol abuse from 
service forward.  Notably, however, there is not a documented 
history of IV drug abuse at anytime.  Of course, if the 
veteran contracted hepatitis C through unlawful drug use 
during service, an award of service connection for any 
disease or injury resulting from such unlawful activity would 
not be incurred in line of duty, but be due to misconduct.  
Although there is a possibility that the veteran may have 
contracted hepatitis C during service from unprotected sex or 
from air gun injection, the obviously much greater risk 
factor indicated in this appeal is the veteran's long post-
service history of drug abuse, which has clearly included 
intranasal cocaine use with the distinct possibility of 
shared straws or other implements for inhalation of powdered 
cocaine.  Chronic drug use is certainly a medically 
recognized risk factor for hepatitis C, and the evidence on 
file shows that this is the most probable risk factor for the 
veteran's hepatitis C.  On the other hand, the veteran's 
allegations that he incurred hepatitis C during service by 
way of unprotected sex or air gun injector are purely 
speculative in nature and unsupported by any objective 
evidence on file.  There is no way to know when the veteran 
initially was infected with Hepatitis C, but the highest risk 
factor of chronic drug use would constitute misconduct during 
service, and many more years of post-service drug use are 
documented than the veteran's single enlistment in the 
military.  


ORDER

Entitlement to service connection for hepatitis C is denied.  

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


